Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 1 of 33 PageID# 180




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division


  GARY COMEAU,

                    Plaintiff,

  v.                                           Case No. 2:20-cv-00646-RGD-LRL

  SMP SPECIALTY METAL PRODUCTS
  INC., 1140398 ONTARIO LTD., AND
  JOHN CUNERTY,

                    Defendants.



                      PLAINTIFF GARY COMEAU’S
             OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 2 of 33 PageID# 181




                                                            Table of Contents

   INTRODUCTION..................................................................................................................... 1

   LEGAL STANDARD ............................................................................................................... 4

      I.         Facial Challenges to Standing in a Motion to Dismiss ................................................... 4

      II.        Motion to Dismiss Ontario Ltd for Lack of Personal Jurisdiction.................................. 5

   ARGUMENT ............................................................................................................................. 6

      I.         Plaintiff Has Pleaded Three Independent Injuries That Confer Standing....................... 6

            A.        Plaintiff Has Adequately Pleaded Injury to Professional Prospects ........................... 7

                 1.         Harm Within the Broader Mechanical Industry...................................................... 7

                 2.         Harm Within the Spa Industry ................................................................................ 9

                      i.       Plaintiff Has Pleaded Sufficient Factual Support ............................................... 9

                      ii.      The Pleaded Harm is Plausible, Actual, and Imminent .................................... 13

                      iii. Defendants’ Only Case Law Confirms That Dismissal Is Inappropriate ......... 15

            B.        Plaintiff Has Pleaded Deprivation of Ownership of the ‘702 and ‘665 Patents ....... 17

      II.        Defendants’ False Affidavit Generates a Dispute of Fact That Precludes Dismissal of
                 Ontario Ltd .................................................................................................................... 24

   CONCLUSION ....................................................................................................................... 27




                                                                          1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 3 of 33 PageID# 182




                                                    Table of Authorities

 Cases

 Ashcroft v. Iqbal, 556 U.S. 662 (2009) ........................................................................................... 8

 Banner Life Ins. Co. v. Bonney, Case No. 2:11-cv-198,
   2011 U.S. Dist. LEXIS 121805 (E.D. Va. Oct. 21, 2011) (Doumar, J.)................................... 21

 Beck v. McDonald, 848 F.3d 262 (4th Cir. 2017) ....................................................................... 4, 5

 Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ..................................................................... 8, 15

 C.I. Covington Fund Inc. v. White, 2000 CarswellOnt 4680
   (Can. Ont. Super. Ct. J., 2000) ...................................................................................... 17, 19, 20

 Colon Health Ctrs. of Am., LLC v. Hazel, 733 F.3d 535 (4th Cir. 2013)..................................... 21

 Comstock Canada v. Electec Ltd., 38 CPR (3d) 29,
   45 FTR 241 (FCTD 1991) (attached as Ex. 3) ................................................................... 18, 19

 Czarnik v. Illumina, Inc., 437 F. Supp. 2d 252 (D. Del. 2006) ............................................... 13, 15

 De Sole v. United States, 947 F.2d 1169 (4th Cir. 1991)................................................................ 4

 Electronics for Imaging, Inc. v. Coyle, 340 F.3d 1344 (Fed. Cir. 2003) ........................................ 6

 Elsayed v. Family Fare LLC, No. 1:18-cv-1045,
   2020 U.S. Dist. LEXIS 27064 (M.D.N.C. Feb. 18, 2020) ........................................................ 23

 Evans v. B.F. Perkins Co., 166 F.3d 642 (4th Cir. 1999) ............................................................... 5

 Fishel v. Mich. State Univ., No. 1:15-cv-50,
   2016 U.S. Dist. LEXIS 159550 (W.D. Mich. July 19, 2016) ................................................... 17

 Helbig v. Oxford Warehousing Ltd., 51 OR (2d) 421, 6 CPR (3d) 460
   (Ontario Supreme Court, Court of Appeal 1985) (attached as Ex. 5)....................................... 21

 Kamdem-Ouaffo v. PepsiCo Inc., 657 F. App'x 949 (Fed. Cir. 2016) ........................ 11, 14, 16, 17

 Kerns v. United States, 585 F.3d 187 (4th Cir. 2009)..................................................................... 4

 Mattison v. Willis, No. 4:17-cv-134, 2018 U.S. Dist. LEXIS 226657
  (E.D. Va. Dec. 6, 2018) (Doumar, J.) ......................................................................................... 5

 Nature-Control Technologies Inc. v. Li, 2014 BCSC 1868
   (British Columbia Supreme Court, 2014) (attached as Ex. 1) ...................................... 18, 19, 22

 Pedersen v. Geschwind, 141 F. Supp. 3d 405 (D. Md. 2015)..................................... 11, 14, 15, 16


                                                                  1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 4 of 33 PageID# 183




 Questor Technology Inc v. Stagg, 2020 ABQB 3
   (Alberta Court of Queen's Bench, Jan. 10, 2020) (attached as Ex. 2) ................................ 18, 22

 Shukh v. Seagate Tech., LLC, No. 10-404, 2011 U.S. Dist. LEXIS 33924
   (D. Minn. Mar. 30, 2011) .......................................................................................................... 13

 Shukh v. Seagate Tech., Ltd. Liab. Co., 803 F.3d 659 (Fed. Cir. 2015) ......................... 8, 9, 11, 14

 Shupe v. DBJ Enters., LLC, No. 1:14-cv-308,
   2015 U.S. Dist. LEXIS 22284 (M.D.N.C. Feb. 25, 2015) .................................................. 22, 23

 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) .................................................................. 14

 Telles v. Seaworld Parks & Entm't LLC, No. 4:20-cv-6,
   2020 U.S. Dist. LEXIS 162615 (E.D. Va. Sep. 3, 2020) (Doumar, J.) ...................................... 4

 Tobin v. De Lanauze, 2000 CarswellQue 2393
   (Cour Supérieure du Québec, 2000) (attached as Ex. 4)........................................................... 19

 Tom Tom, Inc. v. AOT Sys. GmbH, 893 F. Supp. 2d 785 (E.D. Va. 2012) (Ellis, J.) ............... 6, 27

 Trinity Outdoor, L.L.C. v. City of Rockville, 123 F. App'x 101 (4th Cir. 2005) ................. 5, 12, 14

 United States v. Chartis Ins. Agency, Inc.,
   834 F. Supp. 2d 459 (E.D. Va. 2011) (Doumar, J.) .............................................................. 4, 23

 Zaklit v. Glob. Linguist Sols., LLC, 53 F. Supp. 3d 835
   (E.D. Va. 2014) (Cacheris, J.) ............................................................................................... 8, 14

 Statutes

 35 U.S.C. § 293 ............................................................................................................................. 24




                                                                        1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 5 of 33 PageID# 184




                                        INTRODUCTION

        Contrary to Defendants’ colorful portrayal—which Plaintiff disputes, but which is also

 irrelevant at the pleading stage—Gary Comeau brought this action not to inflict pain but to

 relieve the concrete harm to both his professional prospects and ownership rights caused by the

 false inventorship of U.S. Patent Nos. 9,708,823 (“the ‘823 Patent”); 10,273,702 (“the ‘702

 Patent”); and 10,662,665 (“the ‘665 Patent”) (collectively the patents-in-suit). As Defendants’

 proffer of a false affidavit from Defendant Cunerty’s wife, May Anis, demonstrates, it is in fact

 Defendants who will stop at nothing to “twist the knife” in Mr. Comeau. Specifically, in an

 attempt to defeat the Court’s personal jurisdiction over Defendant Ontario Ltd, Ms. Anis swore

 under penalty of perjury that Defendant SMP is “the sole owner of the ‘823 Patent,” to the

 exclusion of Defendant Ontario Ltd. (Dkt. No. 22-1, ¶¶ 5-6.) But an assignment document filed

 with the Canadian Intellectual Property Office in 2018—which has not been superseded by any

 other agreement on record—explicitly assigns an ownership interest in the ‘823 patent to Ontario

 Ltd. At a minimum, this false affidavit generates a dispute of fact that defeats Defendants’

 Motion to Dismiss with respect to personal jurisdiction over Ontario Ltd.

        Defendants’ arguments with respect to standing—which rely on similarly inaccurate

 characterizations of the law—are equally deficient. At the outset, Defendants fail to

 acknowledge to the Court that, because they raise a mere facial challenge to standing, their

 Motion must be evaluated under the stringent standard of Rule 12(b)(6), not 12(b)(1). But under

 either standard, Plaintiff’s Complaint pleads at least three independent harms sufficient to confer

 standing: (1) harm to Mr. Comeau’s professional prospects within the mechanical devices

 industry, where he has been unable to find adequate employment in the three years since his

 departure from SMP (Compl. ¶ 34); (2) harm to Mr. Comeau’s professional prospects within the




                                                  1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 6 of 33 PageID# 185




 narrower spa industry, where he has been searching for positions for more than three months

 (Compl. ¶ 35); and (3) deprivation of Mr. Comeau’s ownership interest in the ‘702 and ‘665

 Patents (Compl. ¶ 28).

        First, Defendants virtually ignore harm within the broader mechanical industry, arguing

 only in a brief footnote that such harm is “irrelevant” because participants in the mechanical

 industry supposedly do not value cover lifter patents. But, given that cover lifters are

 prototypical mechanical devices, this supposition defies common sense. Standing alone, this

 unrebutted allegation of harm confers standing with respect to all of the patents-in-suit and

 defeats Defendants’ Motion in its entirety with respect to standing.

        Second, even if harm within the broader mechanical industry were insufficient—which it

 is not—Plaintiff has adequately pleaded harm within the spa industry. Contrary to Defendants’

 one-line analysis asserting that such allegations are “conclusory,” Plaintiff has alleged in detail

 that within the field of mechanical products in general, and within the spa industry specifically,

 patent inventorship generates employment and business opportunities, increases potential

 compensation, and leads to promotions. (Compl. ¶ 30.) These benefits are magnified here,

 because the patented products have been very commercially successful. (Compl. ¶ 37.) These

 benefits are particularly critical to Gary Comeau’s professional prospects because he has no

 formal engineering education or title to convey his skillset, and because Defendants have

 actively disparaged his skillset within the industry. (Compl. ¶¶ 31-32, 36.) This false

 inventorship is actively depriving Gary Comeau of these professional benefits—and the

 concomitant economic rewards—in his ongoing search for employment. (Compl. ¶ 35.)

 Defendants fail to identify a single precedent dismissing a complaint that pleaded such

 professional harms. Rather, in all three cases that Defendants cite in support of their Motion, the




                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 7 of 33 PageID# 186




 Court dismissed the case because the Complaint failed to even attempt to plead professional

 harm.

          Defendants’ parallel assertion that Plaintiff’s allegations are “implausible”—simply

 because they believe that Mr. Comeau could not have been rejected from any employment

 opportunities during the ten days that elapsed between the start of his job search and the filing of

 the Complaint—is based on an equally distorted view of the law. There is no requirement that an

 inventor compound harm by awaiting rejection letters before filing suit. Rather, the law

 recognizes both “actual” and “imminent” harm, and accordingly the Federal Circuit has held that

 harm to job “prospects” is sufficient to establish standing. Moreover, even if the loss of specific

 job opportunities was a prerequisite to standing, Plaintiff has plausibly alleged such harm.

 Defendants’ supposition to the contrary does not overrule the commonsense reality that,

 especially in small industries, insiders can quickly learn which opportunities are foreclosed to

 them even absent formal rejection letters. That plausibility is all that is required at the pleading

 stage.

          Again, standing alone, this harm confers standing with respect to all three patents-in-suit,

 and defeats Defendants’ Motion in its entirety with respect to standing.

          Third, even if Plaintiff had failed to plead any cognizable professional harm, Plaintiff has

 adequately pleaded deprivation of ownership of the ‘702 and ‘665 Patents. In arguing to the

 contrary, Defendants rely on a single Canadian case to claim there exists a blanket rule that

 corporate officers are always required to assign their patent rights to the corporation. No such

 rule exists. In Canada, the default rule is that employees—even senior employees—retain their

 patent rights. Departure from the default rule is a fact-intensive inquiry that requires a court to

 “consider the nature and context” of the professional relationship by weighing at least eight




                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 8 of 33 PageID# 187




 contextual factors. This complex, fact-based dispute is not suitable for resolution on the

 pleadings. Even if it were, under the facts pleaded at least half of the factors favor Mr.

 Comeau’s ownership, and only one—his position as a director—arguably may not. Nothing

 more is required at the pleading stage. Standing alone, this harm confers standing with respect to

 the ‘702 and ‘665 Patents and defeats Defendants’ Motion with respect to those patents.

                                       LEGAL STANDARD

    I.      Facial Challenges to Standing in a Motion to Dismiss

         Under Fed. R. Civ. P. 12(b)(1), “[a] defendant may challenge subject-matter jurisdiction

 in one of two ways: facially or factually.” Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017)

 (citing Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009)). “In a facial challenge, the

 defendant contends ‘that a complaint fails to allege facts upon which subject matter jurisdiction

 can be based.’” Id. “Accordingly, the plaintiff is ‘afforded the same procedural protection as

 she would receive under a Rule 12(b)(6) consideration,’ wherein ‘the facts alleged in the

 complaint are taken as true,’ and the defendant's challenge ‘must be denied if the complaint

 alleges sufficient facts to invoke subject matter jurisdiction.’” Id. That is, a facial challenge

 “tests the legal sufficiency of a complaint and should be denied unless ‘it appears beyond doubt

 that the plaintiff can prove no set of facts in support of his claim which would entitle him to

 relief.’” United States v. Chartis Ins. Agency, Inc., 834 F. Supp. 2d 459, 461 (E.D. Va. 2011)

 (Doumar, J.) (quoting De Sole v. United States, 947 F.2d 1169, 1177 (4th Cir. 1991)). In short,

 where a Defendant raises a facial challenge to standing, “[t]he threshold to survive a motion to

 dismiss is a low one.” Id (quotation omitted); Telles v. Seaworld Parks & Entm't LLC, No. 4:20-

 cv-6, 2020 U.S. Dist. LEXIS 162615, at *12 (E.D. Va. Sep. 3, 2020) (Doumar, J.) (“a motion to

 dismiss under Rule 12(b)(6) should be granted only in ‘very limited circumstances.’”).




                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 9 of 33 PageID# 188




          By contrast, “[i]n a factual challenge, the defendant argues ‘that the jurisdictional

 allegations of the complaint [are] not true,’ providing the trial court the discretion to ‘go beyond

 the allegations of the complaint and . . . determine if there are facts to support the jurisdictional

 allegations.’” Beck, 848 F.3d at 270. But even under this standard, “general factual allegations

 of injury resulting from the defendant's conduct may suffice, for on a motion to dismiss we

 ‘presume that general allegations embrace those specific facts that are necessary to support the

 claim.’” Trinity Outdoor, L.L.C. v. City of Rockville, 123 F. App'x 101, 105 (4th Cir. 2005).

 Moreover, even “[a] Rule 12(b)(1) motion to dismiss should be granted ‘only if the material

 jurisdictional facts are not in dispute and the moving party is entitled to prevail as a matter of

 law.’” Mattison v. Willis, No. 4:17-cv-134, 2018 U.S. Dist. LEXIS 226657, at *11-12 (E.D. Va.

 Dec. 6, 2018) (Doumar, J.) (citing Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999))

 (emphasis added).

          Here, with regard to standing, Defendants’ motion challenges only the adequacy of the

 allegations in the Complaint. (E.g., Motion at 7 (“these allegations . . . are not sufficient to

 confer standing”), 8 (“These ‘naked assertion[s]’ . . . are not sufficient to establish standing.”), 9

 (“Comeau, by contrast, has alleged no such facts in this case.”), 9 (“any contention that Comeau

 will suffer pecuniary consequences from not being the sole inventor of the ‘823 Patent is . . . not

 ‘concrete and particularized’ as required by law”).) Defendants’ Motion does not introduce

 evidence to contest veracity of Plaintiff’s standing allegations. Accordingly, Defendants’

 Motion to Dismiss for lack of standing presents a facial challenge that must be denied unless it

 can surmount the high bar of Rule 12(b)(6).

    II.      Motion to Dismiss Ontario Ltd for Lack of Personal Jurisdiction

          “To survive threshold dismissal under Rule 12(b)(2), the plaintiff ‘need only make a

 prima facie showing that defendants are subject to personal jurisdiction.’” Tom Tom, Inc. v.


                                                    1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 10 of 33 PageID# 189




 AOT Sys. GmbH, 893 F. Supp. 2d 785, 787 (E.D. Va. 2012) (Ellis, J.) (citing Electronics for

 Imaging, Inc. v. Coyle, 340 F.3d 1344, 1349 (Fed. Cir. 2003)). Where a defendant raises a

 factual dispute with regard to personal jurisdiction, “a district court may resolve a personal

 jurisdiction question on the basis of ‘affidavits and other written materials’” presented by the

 parties. Id. But, as Defendants acknowledge, “[t]o the extent there are genuine factual disputes .

 . . presented to the Court, they are resolved in the plaintiff’s favor.” Motion at 6; Tom Tom, 893

 F. Supp. 2d at 787 (“a ‘district court must accept the uncontroverted allegations in the plaintiff's

 complaint as true and resolve any factual conflicts . . . in the plaintiff's favor.’”). Here, with

 regard to personal jurisdiction over Ontario Ltd, Defendants have raised a factual challenge by

 introducing evidence—the false affidavit of May Anis and its attachments (Dkt. No. 22-1)—

 controverting Plaintiff’s allegation that Ontario Ltd purports to hold an ownership interest in the

 ‘823 Patent. Accordingly, Plaintiff is free to introduce additional evidence contradicting

 Defendants’ assertions, and any dispute must be resolved in Plaintiff’s favor.

                                                   ARGUMENT

       I.       Plaintiff Has Pleaded Three Independent Injuries That Confer Standing

            Plaintiff has adequately pleaded three independent injuries sufficient to defeat a challenge

 to standing at the pleading stage. First and second, with respect to all three patents-in-suit,

 Plaintiff has pleaded harm to his professional reputation and prospects in both the mechanical

 devices industry in general and the spa industry 1 in particular. Each of these allegations standing

 alone entirely defeats Defendants’ motion to dismiss for lack of standing. Third, Plaintiff has

 pleaded that incorrect inventorship has deprived him of ownership of the ‘702 and ‘665 Patents.




 1
     This Brief uses the term “spa industry” synonymously with “pool and spa industry.”


                                                           1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 11 of 33 PageID# 190




 This allegation provides another independent basis for denying Defendants’ motion to dismiss

 for lack of standing with respect to the ‘702 and ‘665 Patents.

            A. Plaintiff Has Adequately Pleaded Injury to Professional Prospects

        Plaintiff’s Complaint devotes three pages and 11 paragraphs to detailing factual

 allegations of professional harm caused by the incorrect inventorship of the patents-in-suit.

 (Compl. ¶¶ 27, 29-38.) Plaintiff alleges that incorrect inventorship has diminished his

 professional reputation and prospects in both the mechanical device industry in general and the

 spa industry in particular. (E.g., Compl. ¶ 34-35.) Each of these harms independently confers

 standing. At a minimum, Defendants’ Motion to Dismiss fails because it does not meaningfully

 address the former. (Motion at n.4.) Further, with regard to harms within the spa industry,

 Defendants argue that Plaintiff’s standing is deficient for being “conclusory” or because its

 allegations of recent and imminent harms are “implausible.” But again, Defendants’ position

 ignores the extensive allegations of the Complaint and distorts the law.

                      1. Harm Within the Broader Mechanical Industry

        Defendants do not deny that Plaintiff has raised allegations of diminished professional

 prospects within the broader mechanical industry. In particular, Plaintiff alleges that incorrect

 inventorship has prevented him from securing adequate employment in the three years since

 leaving SMP:

           o “Within the . . . broader metalworking and mechanical device industries . . .
             [p]atent inventorship effectively acts as a seal of approval that creates job
             opportunities, and increases the potential compensation for such positions.”
             (Compl. ¶ 30 (continuing to enumerate additional professional benefits of
             patent ownership).)

           o “After leaving SMP [in 2017], Mr. Comeau was only able to secure a position
             conducting and supervising manual labor in a manufacturing plant.” (Compl.
             ¶ 34.)




                                                  1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 12 of 33 PageID# 191




           o “Mr. Comeau’s salary, benefits, and position are significantly less than
             commensurate with his level of skill and experience in the mechanical arts.”
             Id.

           o “Had Mr. Comeau been able to cite his sole inventorship of the ‘823, ‘702,
             and ‘665 Patents during his job search, he likely would have been able to
             secure more suitable, lucrative employment.” Id.

 Defendants merely argue in a brief footnote that such harms are “irrelevant” because “it is not

 plausible that the rejections had anything to do with the number of hot tub cover lifter patents

 [Mr. Comeau] was named on.” (Motion at n.4.) But the need for “plausib[ility] . . . does not

 impose a probability requirement at the pleading stage.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 556 (2007) (“a well-pleaded complaint may proceed even if it strikes a savvy judge that

 actual proof of those facts is improbable, and ‘that a recovery is very remote and unlikely.’”).

 Rather, allegations that pass muster under a Court’s “judicial experience and common sense” are

 sufficient. Zaklit v. Glob. Linguist Sols., LLC, 53 F. Supp. 3d 835, 844 (E.D. Va. 2014)

 (Cacheris, J.) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, (2009)). Here, Defendants’

 conclusion that the mechanical industry would find these undisputedly mechanical inventions—

 which comprise levers, springs, brackets, and bolts (Dkt. Nos. 1-1, 1-2, 1-3)—“irrelevant”

 simply because they are used on spas defies common sense. All mechanical devices have an

 application, and there is no reason to suspect that spas are somehow disfavored.

        In an effort to sidestep common sense, Defendants imply that Shukh v. Seagate Tech.,

 Ltd. Liab. Co., 803 F.3d 659 (Fed. Cir. 2015) limited recognized professional harms to some

 unspecific but narrowly defined field of the invention. (Motion at n.4.) But Shukh stands for no

 such proposition. Rather than “only considering” harms within a narrow field, as Defendants

 represent (Motion at n.4), the Court merely noted as a background fact that “Dr. Shukh has been

 unemployed since 2009, and he seeks a job in the field of technology covered by the disputed

 patents.” Shukh, 803 F.3d at 667. The Court never defined or discussed the breadth of that


                                                  1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 13 of 33 PageID# 192




 “field of technology.” Id. And the Court certainly did not suggest that plausible harms in a

 broader field were somehow irrelevant. Id. Accordingly, Shukh does not undermine the

 commonsense inference that false inventorship with respect to mechanical patents harms an

 inventor’s professional reputation in the mechanical devices industry. 2

            Standing alone, the plausibility of the alleged harm within the mechanical industry

 establishes harm and defeats Defendants Motion with regard to standing for all three patents-in-

 suit.

                            2. Harm Within the Spa Industry

            Plaintiff has additionally pleaded harm to his professional reputation and prospects within

 the spa industry sufficient to establish standing. Defendants argue that this harm is either

 “conclusory” (Motion at 7) or “not plausible” (Motion at 8) given that—unlike his ongoing,

 three-year-long job search within the broader mechanical industry—Mr. Comeau’s job search

 within the spa industry began relatively recently. Defendants are incorrect on both counts.

                                     i. Plaintiff Has Pleaded Sufficient Factual Support

            Rather than address Plaintiff’s pages of allegations of professional harm point-by-point,

 Defendants simply note that language in one sentence of the Complaint tracks key Federal

 Circuit precedent, and summarily label the entire Complaint as “conclusory.” (Motion at 7.) But

 the fact that Plaintiff’s allegations are scrupulously consistent with controlling precedent does

 not somehow diminish their validity or render them conclusory. Indeed, the Complaint provides

 allegations at least as thorough as the complaints found sufficient in any case cited in

 Defendants’ brief. Among other things, the Complaint alleges that:



 2
     Even if the Defendants were correct that harms outside the narrow field of the invention were irrelevant, defining
     the boundaries of the field of the invention would present a prototypical question of fact unsuitable for resolution
     on the pleadings.


                                                              1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 14 of 33 PageID# 193




       • Patent inventorship generates professional opportunities with real
         economic rewards (Compl. ¶ 30):

         o “[B]eing considered an inventor of important subject matter is a mark of
           success, prestige, and unique expertise.” Id.

         o “[T]he number of patents on which an individual is named as inventor
           increases the perceived prestige and expertise of the individual.” Id.

         o “Patent inventorship creates employment opportunities, and increases the
           potential compensation for such positions.” Id.

         o “[C]redit for patent inventorship is a significant factor considered in
           evaluating whether to award promotions to employees within the industry.”
           Id.

       • Plaintiff has been economically harmed by diminished professional
         prospects within the spa industry since December 2020:

         o “[S]ince December 18, 2020, Mr. Comeau has sought employment within the
           hot tub cover lifter industry. Mr. Comeau continues to search for such
           economic opportunities.” (Compl. ¶ 35.)

         o “Without credit as an inventor . . . Mr. Comeau has been unable to secure such
           a position.” Id.

         o Further, Mr. Comeau’s “prospects” of finding such a position in the future
           have diminished. Id.

       • This professional and economic harm to Plaintiff is particularly severe
         given his unique circumstances:

         o “The reputational benefit and public recognition that flow from patent
           inventorship are particularly critical to Gary Comeau, because his technical
           ingenuity is self-taught, and he lacks a formal education in a technical field
           that would independently corroborate his abilities to potential employers,
           business partners, and customers.” (Compl. ¶ 31.)

         o “[T]he reputational benefit and public recognition that flow from patent
           inventorship are critical to Mr. Comeau, because his former title of General
           Manager of SMP does not expressly convey to potential employers, business
           partners, and customers Mr. Comeau’s skill designing and developing new
           pool and spa (or other mechanical) products and technologies.” (Compl. ¶
           32.)

         o “The reputational and economic consequences of Defendants’ violations of
           35 U.S.C. § 256 are particularly severe because the failure to name Mr.
           Comeau as the sole inventor of the ‘823, ‘702, and ‘665 Patents appears to


                                              1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 15 of 33 PageID# 194




               corroborate Defendants’ [false disparagement of Mr. Comeau’s skillset to
               others within the industry].” (Compl. ¶ 36.)

         Such allegations are more than sufficient to defeat a motion to dismiss under the

 controlling Federal Circuit decision in Shukh v. Seagate Tech., Ltd. Liab. Co., 803 F.3d 659 (Fed.

 Cir. 2015). There, the Federal Circuit addressed for the first time the long-disputed question of

 “whether reputational injury, standing alone, may satisfy the constitutional standing requirements

 for a § 256 claim.” Id. at 663. The Federal Circuit held that “concrete and particularized

 reputational injury can give rise to Article III standing . . . [f]or example, if . . . being named as

 an inventor on a patent would affect his employment.” Id. Accordingly, because “[a] trier of

 fact could infer that the stronger Dr. Shukh's reputation as an inventor, the more likely he is to be

 hired,” and therefore that “Dr. Shukh's employment prospects would improve if the inventorship

 of the disputed patents was corrected,” the Court reversed the district court decision granting

 summary judgment dismissing Dr. Shukh’s inventorship claims. Id. at 667. Following Shukh, it

 is well established that such “recognition; vocational leverage; [and] pecuniary gain . . . are

 concrete and fairly traceable to the named inventorship on a patent” such that “deprivation of

 such named inventorship is . . . an injury that courts can redress.” Pedersen v. Geschwind, 141

 F. Supp. 3d 405, 417 (D. Md. 2015); Kamdem-Ouaffo v. PepsiCo Inc., 657 F. App'x 949, 954

 (Fed. Cir. 2016) (“if the claimed inventor can show that being named as an inventor on a patent

 would affect his employment, the alleged reputational injury likely has an economic component

 sufficient to demonstrate Article III standing”) (quoting Shukh, 803 F.3d at 663). Like Dr.

 Shukh, Plaintiff alleges that the stronger his reputation as an inventor, the more likely he would

 be hired for a suitable position, and therefore incorrect inventorship has harmed his job

 prospects. (Compl. ¶¶ 27-38.) Accordingly, Defendants’ motion should be denied under the

 stringent Rule 12(b)(6) standard applicable to this facial challenge.



                                                    1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 16 of 33 PageID# 195




         Defendants attempt to distinguish Shukh by conflating the evidentiary standard for a

 motion for summary judgment—applicable in Shukh—with the evidentiary standard for a motion

 to dismiss—applicable here. Specifically, Defendants assert that Plaintiff’s Complaint is

 inadequate relative to two items of evidence that Dr. Shukh presented: (1) “evidence that he had

 submitted ‘many job applications’”; and (2) “evidence that employers in the field ‘gave financial

 rewards . . . based on an employee’s number of named patents” and consequently that Dr. Shukh

 had received a negative performance review for obtaining too few patents. (Motion at 8-9.) In

 the first instance, this comparison is inappropriate. The court in Shukh was evaluating the

 existence of a genuine dispute of material fact in a motion for summary judgment filed after

 years of litigation. As such, the plaintiff provided more detailed evidence than is required at the

 pleading stage. Moreover, even this false equivalence fails to support Defendants’ position,

 because the two items of evidence that Defendants cite directly parallel two of the allegations

 pleaded in Plaintiff’s complaint. Namely, (1) Gary Comeau’s active job search within the spa

 industry is similarly impaired by incorrect inventorship (Compl. ¶ 35); and (2) “[p]atent

 inventorship . . . increases . . . potential compensation” and “is a significant factor considered in

 evaluating whether to award promotions to employees within the industry” (Compl. ¶ 30).

 Particularly given that allegations at this stage are considered to “embrace those specific facts

 that are necessary to support the claim,” Trinity Outdoor, 123 F. App'x at 105, this is more than

 sufficient.

         In fact, the operative pleading in Shukh—which previously survived a motion to dismiss

 on standing grounds—alleged far less factual support than Plaintiff’s Complaint here. Rather, in

 an omnibus complaint alleging numerous causes of action, Dr. Shukh pleaded only that “he ha[d]

 difficulty finding new employment,” which he attributed not to incorrect inventorship, but to




                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 17 of 33 PageID# 196




 “‘black-listing’ and rumors instigated by [the defendant].” Shukh v. Seagate Tech., LLC, No. 10-

 404, 2011 U.S. Dist. LEXIS 33924, at *19 (D. Minn. Mar. 30, 2011). Interpreting the complaint

 in the light most favorable to the plaintiff—as is appropriate in evaluating a motion to dismiss—

 the Court reasoned that “it is also logical that omission from important patents could affect his

 ability to get a new job.” Id. at 19. “Thus, the Court [found] Shukh ha[d] standing to challenge

 inventorship.” Id. Plaintiff’s Complaint here, which does not require the Court to read between

 the lines to infer harm, must also survive.

         This limited pleading requirement is consistent with the line of opinions addressing

 standing at the motion to dismiss stage leading up to the Federal Circuit’s opinion in Shukh. For

 instance, in Czarnik v. Illumina, Inc., 437 F. Supp. 2d 252 (D. Del. 2006), the District of

 Delaware held that a bare allegation that incorrect inventorship had hindered a plaintiff’s ability

 to theoretically “join another [unspecified] start-up and get another few hundred thousand shares

 of stock,” was sufficient. Id. at 256. Plaintiff was not required to enumerate a litany of

 employment rejections; it was sufficient that he “alleg[ed] more than injury to his pride; he also

 allege[d] pecuniary consequences that flow from the injury to his reputation.” Id. at 257.

 Similarly here, Plaintiff has alleged not mere injuries to his pride, but actual economic harm, and

 has therefore surpassed the pleading requirements.

                              ii. The Pleaded Harm is Plausible, Actual, and Imminent

         Defendants alternatively contend that the economic harm pleaded in the Complaint is

 “not plausible” because they suspect that Mr. Comeau could not have actually been rejected

 from employment during the ten days that elapsed between the beginning of his job search

 within the spa industry and the filing of the Complaint. (Motion at 8.) This supposition fails on

 at least two levels.




                                                  1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 18 of 33 PageID# 197




         First, there is no requirement that Mr. Comeau must compound the harm to himself by

 awaiting the receipt of rejection letters before filing suit. It is black letter law that both actual

 and “imminent” harm suffice to confer standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548

 (2016) (“a plaintiff must show that he or she suffered ‘an invasion of a legally protected interest’

 that is . . . ‘actual or imminent’”) (emphasis added). Consistent with this principle, courts

 recognize that allegations of diminished job prospects—rather than specific instances of lost

 employment—are sufficient to confer standing. See, e.g., Kamdem-Ouaffo, 657 F. App'x at 954

 (noting that pleading a “loss of employment prospects” would suffice) (emphasis added); Shukh,

 803 F.3d at 667 (Fed. Cir. 2015) (“a trier of fact could conclude that Dr. Shukh's employment

 prospects have been harmed by the impact of his alleged omission from the disputed patents”)

 (emphasis added); Pedersen, 141 F. Supp. 3d at 417 (D. Md. 2015) (“recognition; vocational

 leverage; [and] pecuniary gain”) (emphasis added). Accordingly, Plaintiff’s allegation that he is

 actively disadvantaged in an ongoing job search—even if that job search began shortly before

 filing the Complaint—is both an active and imminent injury sufficient to confer standing.

         Second, even if Mr. Comeau were required to lose specific job opportunities before filing

 suit—which he is not—the pleadings plausibly allege such harm. Courts evaluate plausibility

 using “judicial experience and common sense.” Zaklit, 53 F. Supp. 3d at 844 (quoting Ashcroft,

 556 U.S. at 679). And it is consistent with common sense that, in small communities like the spa

 industry—where employment inquiries are often made to known contacts or through informal

 channels—an industry insider would learn quickly which job opportunities are foreclosed to him

 without formal rejection letters, and in some instances without formally applying. See Trinity

 Outdoor, 123 F. App'x at 105 (“on a motion to dismiss we ‘presume that general allegations

 embrace those specific facts that are necessary to support the claim.’”). It further stands to




                                                    1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 19 of 33 PageID# 198




 reason that the time frame may be further accelerated here given Plaintiff’s allegations that

 Defendants have “falsely disparaged Mr. Comeau’s skillset and character to third parties within

 the pool and spa industry.” (Compl. ¶ 36.) Defendants’ self-serving assumption that the

 absence of specifically enumerated rejections renders it unlikely that Plaintiff had already lost

 opportunities does not render the allegation implausible under the law. Twombly, 550 U.S. at

 556 (the plausibility standard “does not impose a probability requirement at the pleading stage . .

 . a well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof of those

 facts is improbable”) (emphasis added); see Czarnik, 437 F. Supp. 2d at 256 (finding the

 allegation that the plaintiff/inventor had been unable to “join another [unspecified] start-up”

 sufficient to confer standing). This plausibility is all that is required to defeat Defendants’

 Motion.

                              iii. Defendants’ Only Case Law Confirms That Dismissal Is
                                   Inappropriate

        Tellingly, Defendants devote the bulk of their argument to attempting to distinguish

 Shukh, but do not offer substantive discussion of any precedent that might affirmatively support

 their positions. Instead, Defendants rely on passing “see” citations to, and out-of-context

 quotations from, three cases to imply that other Courts have dismissed comparably detailed

 complaints. But none have. In all three of Defendants’ cited cases, the Court dismissed the

 operative complaint not because allegations of harm to professional prospects were considered

 implausible or insufficiently detailed, but because they were not raised at all.

        Defendants cite Pedersen v. Geschwind, 141 F. Supp. 3d 405 (D. Md. 2015) to suggest

 that dismissal is appropriate where a Plaintiff’s complaint fails to enumerate specific job

 opportunities lost due to incorrect inventorship. (Motion at 8.) That was not the Court’s

 holding. Rather, Pedersen addressed the unusual situation of a named inventor who felt he had



                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 20 of 33 PageID# 199




 not made an inventive contribution to a patent, and therefore wished to be removed as an

 inventor. Pedersen, 141 F. Supp. 3d at 413. Pedersen contended that he had standing because

 the incorrect inventorship vaguely diminished “his status as a fair and honest academician” and

 might cause subordinates to view him as a “boss with a penchant for taking credit where credit is

 not due.” Id. at 416. Explaining that this theory “would turn [patent] law on its head, redefining

 a patent not as a badge of professional and intellectual honor but as an albatross around the

 neck,” the Court found that “Plaintiff ha[d] failed to allege an injury redressable through . . .

 section 256.” Id. at 418. Thus, rather than granting dismissal because the plaintiff failed to

 allege specific instances of employment rejections, the court dismissed because the plaintiff

 failed to allege any cognizable harm. Id. By contrast, Plaintiff here has pleaded detailed

 allegations of professional harm precluding dismissal.

        Similarly, in Kamdem-Ouaffo v. PepsiCo Inc., 657 F. App'x 949 (Fed. Cir. 2016), the

 plaintiff failed to allege any economic harm accompanying his supposed reputational interest.

 Rather, the complaint raised a solitary, “bare assertion that ‘Plaintiff sustains and/or might

 sustain damages in terms of the loss of the ownership, inventorship, recognition, and the honor

 for his . . . Intellectual Property.’” Id. at 954 (emphasis on “might sustain” in original). Among

 other deficiencies, this allegation (1) fails to allege the factual underpinnings of economic harm;

 (2) fails to assert economic harm at even a conclusory level; and (3) only alleges that harm

 “might” occur. Accordingly, when the Federal Circuit criticized Kamdem-Ouaffo’s complaint

 for pleading a reputational injury that was “not ‘concrete and particularized,’” it did not

 somehow suggest that a complaint providing several pages of detailed allegations of professional

 harm—like Plaintiff’s here—should be considered deficient. Id. at 954. To the contrary, the

 Federal Circuit held that allegations of reputational injury “tied to economic consequences, such




                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 21 of 33 PageID# 200




 as loss of employment prospects” are sufficient to defeat a motion to dismiss. Id. Unlike

 Kamdem-Ouaoffo, Plaintiff has alleged more than possible harm to his honor, and dismissal is

 inappropriate.

         Likewise in Fishel v. Mich. State Univ., No. 1:15-cv-50, 2016 U.S. Dist. LEXIS 159550

 (W.D. Mich. July 19, 2016), the plaintiff argued in direct contravention of Shukh that “35 U.S.C.

 § 256 has no standing requirement.” Id. at *6 (emphasis added). Consistent with this misguided

 view, the plaintiff “failed to plead that he has or will suffer any injury.” Id. at *8 (emphasis

 added). Again, far from pleading no injury at all, Plaintiff here has pleaded detailed allegations

 of professional harm, and Defendants’ citation only further highlights that dismissal is

 inappropriate.

         Thus, like the harm within the mechanical industry, the professional harm within the spa

 industry independently establishes harm and defeats Defendants Motion with regard to standing

 for all three patents-in-suit.

             B. Plaintiff Has Pleaded Deprivation of Ownership of the ‘702 and ‘665 Patents

         Plaintiff has additionally pleaded deprivation of ownership in the ‘702 and ‘665 Patents,

 which provides an independent basis for standing with respect to those patents. (E.g., Compl. ¶

 28 (“a favorable decision in this matter would confirm Mr. Comeau’s ownership of the ‘702 and

 ‘665 Patents, which have significant monetary value”), ¶ 38.) Defendants argue that these

 allegations fail as a matter of law, because they contend that one merely “instructive” Ontario

 opinion effectively imposes a blanket rule requiring corporate officers to assign patent rights to

 the corporation. (Motion at 10-11 (citing C.I. Covington Fund Inc. v. White, 2000 CarswellOnt

 4680 (Can. Ont. Super. Ct. J., 2000))). There is no such rule.

         Rather, under Canadian common law, which applies in Ontario, “[t]here is a presumption

 that an inventor, even one who is an employee, is entitled to the benefit of his or her own


                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 22 of 33 PageID# 201




 invention. . . . The presumption can apply even if the employee's invention is useful for the

 employer's business; the employee made use of his employer's time, co-employees, and material;

 and the employee allowed the employer to use the invention.” Nature-Control Technologies Inc.

 v. Li, 2014 BCSC 1868, ¶ 258 (British Columbia Supreme Court, 2014) (attached as Exhibit 1);

 Questor Technology Inc v. Stagg, 2020 ABQB 3, ¶¶ 76-80 (Alberta Court of Queen's Bench, Jan.

 10, 2020) (attached as Exhibit 2) (finding that even an express contract granting an employer “all

 proprietary rights . . . developed by [an employee inventor],” but not expressly using the word

 “patents” could not overrule the “presumption that all inventions belong to the inventor”).

 Departure from this default requires performing a fact-intensive evaluation of the “nature and

 context” of the professional relationship by weighing at least the following eight Comstock

 factors:

        (a) whether the employee was hired for the express purpose of inventing;

        (b) whether the employee at the time he [w]as hired had previously made
            inventions;

        (c) whether an employer had incentive plans encouraging product development;

        (d) whether the conduct of the employee once the invention had been created
            suggested ownership was held by employer;

        (e) whether the invention is the product of the problem the employee was
            instructed to solve, i.e. whether it was [his] duty to make inventions;

        (f) whether the employee's invention arose following his consultation through
            normal company channels (i.e. was help sought?);

        (g) whether the employee was dealing [with] highly confidential information or
            confidential work;

        (h) whether it was a term of the servant's employment that he could not use the
            ideas which he developed to his own advantage.

 Comstock Canada v. Electec Ltd., 38 CPR (3d) 29, 45 FTR 241, ¶ 79 (FCTD 1991) (attached as

 Exhibit 3) (emphasis in original). Comstock—which is the seminal Canadian case on this



                                                  1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 23 of 33 PageID# 202




 topic—further emphasized the potency of this default, explaining that, in contrast to the United

 States, “the presumption in Canada operates in the direction of freedom, not slavery. In the

 absence of reliable indicia, the inventor keeps the benefit of the invention.” Id. at ¶ 87.

        Defendants appear to have omitted any description of this fundamental rule because they

 contend it does not apply to senior corporate officials. Not so. Comstock expressly held that

 “[a]lthough a more senior employee may have a duty of good faith toward his employer, this

 notion alone does not impede the employee from claiming the invention as his own.” Id. at ¶ 79;

 Tobin v. De Lanauze, 2000 CarswellQue 2393, ¶¶ 63, 6, (Cour Supérieure du Québec, 2000)

 (attached as Exhibit 4) (holding that a corporation “ha[d] no rights to” a patent invented by its

 sole president, director, and majority shareholder); Nature-Control, 2014 BCSC 1868 at ¶¶ 260,

 1-2 (holding that the director of a closely held corporation was entitled “to retain beneficial

 ownership of the . . . Patents”). Rather, the Court held that, even for senior officers, departure

 from the default rule requires a fact-intensive inquiry, weighing at least the same eight factors

 enumerated above. Comstock, 38 CPR (3d) 29 at ¶ 79 (enumerating the same eight factors);

 Nature-Control, 2014 BCSC 1868 at ¶¶ 258-59 (emphasizing that “the same factors” should be

 weighed even where a director is not also an employee). Indeed, although the inventor in

 Comstock was “a ‘senior officer’ of [the corporation],” Comstock, 38 CPR (3d) 29 at ¶ 94, the

 Court ruled that he was nevertheless “the exclusive owner” of his invention, id. at ¶ 98.

 Tellingly, the Court reached this point after extensive analysis of the case law, during which it

 remarked four times that “[e]ach case turns on its own facts.” Id. at ¶¶ 90-92, 95.

        Defendants argue to the contrary that C.I. Covington Fund Inc. v. White, 2000

 CarswellOnt 4680 (Can. Ont. Super. Ct. J., 2000) (available at Dkt. No. 22-3) effectively set

 forth a blanket rule obligating senior corporate officers to assign inventions to the corporation. It




                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 24 of 33 PageID# 203




 didn’t. Covington Fund required assignment of patent rights not because of a director’s inherent

 obligation, but to remedy an egregious fraud. There, the inventor served as president, CEO, sole

 director, controlling shareholder, and lead of research and development for a corporation. Id. at

 ¶ 5. To convince a creditor to fund the corporation’s development of a new technology, the

 inventor provided extensive documentation that repeatedly and explicitly represented that the

 company would own any patents in the technology. Id. at ¶¶ 9-14. For instance, the Investment

 Agreement expressly stated that “The Corporation owns, free and clear of any lien . . . patents . .

 . including [t]he U.S. and Canadian patent applications for” the new technology. Id. at ¶ 9. The

 inventor personally attested to the creditor that these “representations and warranties . . . are true

 and correct.” Id. at ¶ 11. However, when the corporation failed and could not repay its debt to

 the creditor, the inventor looted the patents and founded a new company to exploit them. Id. at ¶

 18. The creditor sued to return the fraudulently transferred patent rights back to the bankrupt

 corporation. Only “[i]n light of all the facts,” namely, “a series of representations by the

 corporation, made with [the inventor’s] participation, respecting the corporation's ownership of

 the [] technology, upon which lenders and investors were expected to rely,” did the Court find

 that transfer of the patent rights to the corporation was appropriate. Id. at ¶¶ 42, 28.

        In concluding, the Court succinctly summarized the reasons why assignment of the patent

 rights was appropriate there:

        Given the representations about ownership that led Covington to invest in the
        company, the fact that White's principal employment obligation was research and
        development with respect to the Snowfluent technology, and White's use of the
        corporation's resources to develop the technology, Delta should properly be
        regarded as the owner of the patents and patent applications.

 Id. at ¶ 42. Not one of these factors is applicable here. There are no allegations of

 misrepresentations made to creditors to secure funding to develop the patented technology. (See

 generally Compl.) Gary Comeau’s principal employment obligation at SMP was not research


                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 25 of 33 PageID# 204




 and development. (Compl. at ¶ 8.) Rather, “Mr. Comeau’s primary responsibilities were

 managing the day-to-day operations of the Defendant Companies, such as manufacturing,

 fabrication, and warehousing.” Id. And, Mr. Comeau has not alleged that he used company

 resources to develop the patented technology. To the contrary, Mr. Comeau developed the

 technology “[i]ndependently, of his own accord, and without instruction or direction from the

 Defendants or employees of the Defendants.” Id. at ¶ 8; id. at ¶¶ 17, 20.

        Defendants’ only other legal support for the supposed rule that corporate officers must

 assign their patent rights is Helbig v. Oxford Warehousing Ltd., 51 OR (2d) 421, 6 CPR (3d) 460

 (Ontario Supreme Court, Court of Appeal 1985) (attached as Exhibit 5). Tellingly, Defendants

 elected not to attach a copy of this opinion to their Motion. And again, the case does not support

 their position. To the contrary, the Court in that matter declined to address the ownership of

 patents invented by senior officers, because it was “not a matter which concerns us.” Id. at ¶ 22.

 But the Court did reject Defendants’ position that patent ownership can be resolved by

 application of a simple rule at the pleading stage. Rather, it explained that the question of a

 senior corporate officer’s patent rights was a “difficult matter [that] will be resolved by another

 tribunal.” Id. (emphasis added).

        Under the correct legal standard, Defendants’ Motion fails for at least two independent

 reasons. First, when faced with such “fact-intensive and context specific” questions “at the

 motion to dismiss stage, courts . . . have concluded that it is more appropriate to address the issue

 at a later stage in the proceedings. Banner Life Ins. Co. v. Bonney, Case No. 2:11-cv-198, 2011

 U.S. Dist. LEXIS 121805, at *25 (E.D. Va. Oct. 21, 2011) (Doumar, J.); Colon Health Ctrs. of

 Am., LLC v. Hazel, 733 F.3d 535, 545 (4th Cir. 2013) (finding that the “fact-intensive quality of

 the substantive inquiry assumes heightened importance when considered in light of the




                                                  1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 26 of 33 PageID# 205




 procedural posture of the instant dispute,” and reversing the district court’s order dismissing the

 claim). Here, Plaintiff has adequately pleaded inventorship, which would result in ownership

 under the default rule. (Compl. at ¶ 28.) Any departure from this default presents a “difficult,”

 contextual, multi-factor inquiry that is unsuitable for judgment on the pleadings. 3 And even if

 Defendants’ view of the law were correct, judgment on the pleadings would remain

 inappropriate, because “[t]he determination of whether a director has taken an opportunity

 belonging to the company is a particularly fact-intensive exercise. Nature-Control, 2014 BCSC

 1868 at ¶¶ 206 (“the complexity of factual analysis [in corporate opportunity cases] contrasts

 with the simplicity of the statement that a corporate director . . . may not usurp a corporate

 opportunity.”); Questor, 2020 ABQB 3 at ¶¶ 60-61 (explaining that “[f]idicuary duties do not

 arise from an employee’s title,” and outlining a four-factor, fact-based test).

            Second, even if the Court were to undertake this inquiry on the pleadings, Plaintiff’s

 allegations are sufficient. In addition to pleading ownership under the default rule, Plaintiff has

 pleaded facts sufficient to establish at least four of the eight Comstock factors.

                 Comstock Factor                        Pleaded Support for Adherence to Default Rule
     (a) whether the employee was hired for             Mr. Comeau was hired before Defendant SMP was
     the express purpose of inventing                   in the cover lifter business, and was therefore not
                                                        hired for the express purpose of inventing.
                                                        (Compl. ¶ 6.)
     (b) whether the employee at the time he            Mr. Comeau did not enter the spa industry until
     was hired had previously made                      after he was hired, and therefore had not
     inventions                                         previously made spa inventions. (Compl. ¶ 6)
     (e) whether the invention is the product           Mr. Comeau invented the claimed subject matter
     of the problem the employee was                    “without instruction or direction from the
     instructed to solve                                Defendants.” (Compl. ¶ 8; id. at ¶ 20.)
     (f) whether the employee's invention               Mr. Comeau invented the claimed subject matter
     arose following his consultation through           “independently and without the direction,
     normal company channels (i.e. was help             assistance, or contribution” of the Defendants.
     sought?)                                           (Compl. ¶ 20; id. at ¶ 8.)

 3
     See Shupe v. DBJ Enters., LLC, No. 1:14-cv-308, 2015 U.S. Dist. LEXIS 22284, at *9-10 (M.D.N.C. Feb. 25,
      2015) (holding that the question of whether “an employee [worked] in a ‘bona fide executive capacity’” is a
      question of fact typically not amenable to resolution on the pleadings).


                                                            1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 27 of 33 PageID# 206




 Where a multi-factor, contextual test applies at the pleading stage, courts in this circuit have

 found allegations establishing a single factor sufficient to defeat a motion to dismiss. For

 instance, the Comstock factors are analogous to the threshold evaluation of whether a worker is

 classified as an employee or a contractor under the Fair Labor Standards Act. There—like

 here—courts weigh six factors relating to the character of the employment relationship. Elsayed

 v. Family Fare LLC, No. 1:18-cv-1045, 2020 U.S. Dist. LEXIS 27064, at *18-19 (M.D.N.C.

 Feb. 18, 2020). Because “a plaintiff need not show that all factors weigh in their favor to state a

 claim,” pleading “one factor alone may suffice to demonstrate an employee classification” and

 defeat a motion to dismiss. Id. at *19 (denying a motion to dismiss where plaintiff pleaded three

 factors); Shupe v. DBJ Enters., LLC, No. 1:14CV308, 2015 U.S. Dist. LEXIS 22284, at *8-9

 (M.D.N.C. Feb. 25, 2015) (“While one factor alone is not dispositive and consequently may not

 survive summary judgment . . . Plaintiff has stated a plausible claim” and defeated a motion to

 dismiss.) (emphasis added). Similarly here, because Plaintiff here has pleaded facts sufficient to

 establish not one but four of the Comstock factors, he has plausibly established a right to

 ownership of the ‘702 and ‘665 Patents, and dismissal is inappropriate. Chartis, 834 F. Supp. 2d

 at 461 (a facial challenge to the “sufficiency of [the Complaint] should be denied unless ‘it

 appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

 would entitle him to relief.’”).

        Defendant Cunerty’s hypocrisy highlights the flaws in Defendants’ Motion. Cunerty is

 presently listed as the sole inventor of the ‘702 and ‘665 Patents, and USPTO assignment records

 show him to be the purported owner of both. (Compl. ¶¶ 24, 44.) But, Defendants do not

 dispute that, like Plaintiff, Cunerty was a director of Defendant SMP at the time he claims to

 have invented the subject matter of the ‘702 and ‘665 Patents. Id. at ¶ 4. If Defendants’ legal



                                                   1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 28 of 33 PageID# 207




 theory were correct, Cunerty would be in active breach of his fiduciary duty to SMP. Any

 distinction Defendants might draw to attempt to reconcile this conflict would only highlight that

 a director’s obligation to assign patent rights is a complex, fact-intensive question unsuitable for

 resolution on the pleadings.

       II.      Defendants’ False Affidavit Generates a Dispute of Fact That Precludes
                Dismissal of Ontario Ltd

             Because Defendants’ motion to dismiss Ontario Ltd for lack of personal jurisdiction is

 premised on a false affidavit directly controverted by official records, there is at minimum a

 genuine factual dispute that precludes dismissing Defendant Ontario Ltd. 4 Under 35 U.S.C. §

 293, this Court has personal jurisdiction over foreign owners and assignees of U.S. patents.

 Plaintiff’s Complaint alleges that this Court has personal jurisdiction over Ontario Ltd because

 Ontario Ltd has an ownership interest in the ‘823 Patent. (Compl. ¶ 43.) Defendants mount a

 factual challenge, arguing that that § 293 is inapplicable to Ontario Ltd, because they contend

 Ontario Ltd does not in fact hold an ownership interest in the ‘823 Patent. In support,

 Defendants offer a sworn affidavit from Defendant Cunerty’s wife, May Anis, who professes to

 be “knowledgeable about SMP and Ontario’s . . . procurement and maintenance of intellectual

 property rights.” (Dkt. No. 22-1, ¶ 2.) Ms. Anis declares under penalty of perjury that USPTO

 assignment records filed by Defendants on November 3, 2017, which Defendants then

 represented to be an assignment to Ontario Ltd, do not actually have that legal effect. (Dkt. No.

 22-1 at ¶¶ 5-6.) Ms. Anis further attests that Defendant SMP “remains the sole owner of the

 ‘823 Patent.” Id. at ¶ 6 (emphasis added).




 4
     Defendants do not dispute the Court’s personal jurisdiction over Defendants SMP Specialty Metal Products Inc.
     and John Cunerty.


                                                           1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 29 of 33 PageID# 208




            But, whether through deceptive intent or confusion, Ms. Anis’ affidavit is false. On June

 19, 2018—six months after the purportedly mistaken filing of assignment documents before the

 USPTO—Defendants’ patent counsel filed an assignment with the Canadian Intellectual

 Property Office expressly purporting to assign to Ontario Ltd ownership rights in the United

 States Application No. 14/713,176, which by this time had already issued as the ‘823 Patent, and

 “all related applications and patents thereon.” (Declaration of David Reive (“Reive Decl.”),

 submitted herewith as Exhibit 6, at Ex. A, pp. 3-8.)) 5 Tellingly, a line edit in this filing struck

 the name of the original assignee and replaced it with Ontario Ltd, indicating not a mistake but a

 conscious effort to assign rights to Ontario Ltd.




 5
     For easy reference, Plaintiff has added red page numbers in the form “Exhibit A – Pg. X of 8” to the lower right
      corner of Ex. A to the Reive Declaration (Ex. 1). The document is otherwise unaltered.


                                                             1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 30 of 33 PageID# 209




 (Reive Decl. at Ex. A, p. 5 (edits in original, yellow highlighting added).) The cover letter to this

 assignment confirms that Defendants intended to assign to Ontario Ltd, explaining that the

 insertion of Ontario Ltd as assignee was a “clerical correction.”




 (Reive Decl. at Ex. A, p. 3 (yellow highlighting added).)

            Even aside from the light it casts on Ms. Anis’ capacity for truthfulness, this assignment

 has troubling implications. Most salient among them, Plaintiff Gary Comeau executed this

 assignment agreement in June 2017, shortly before his September 2017 departure from SMP.

 Defendants’ decision to literally rewrite the agreement in 2018 after Mr. Comeau’s departure to

 specify a new assignee is more than a “clerical correction,” and raises ethical concerns. Indeed,

 Defendants’ cover letter represented that the purported “clerical correction” was warranted

 because “the listed name ‘Specialty Metal Products Inc.’ [i.e., Defendant SMP 6] had already

 changed . . . to ‘1140398 Ontario Ltd. [i.e., Defendant Ontario Ltd].’” (Reive Decl. at Ex. A, p.

 3 (emphasis added)). But, in fact, it was the separate entity S.M.P. Specialty Metal Products



 6
     Anis Decl. (Dkt. No. 22-1) ¶ 5 (explaining that “the omission of the leading ‘SMP’ from the name of the entity . . .
     was a typographical error); Compl. ¶ 41 (same).


                                                             1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 31 of 33 PageID# 210




 Ltd. that changed its name to 1140398 Ontario Ltd. (Anis Decl. (Dkt. No. 22-1) ¶ 5 (“Prior to

 being named ‘1140398 Ontario Ltd.,’ Defendant Ontario Ltd. was named ‘S.M.P. Specialty

 Metal Products Ltd.’”); Compl. ¶ 6.) Defendants’ fabricated justification confirms their

 fraudulent intent.

        At a minimum, this express assignment to Ontario Ltd filed by Defendants with the

 Canadian Intellectual Property Office creates a serious dispute of fact regarding Ontario Ltd’s

 ownership interest in the ‘823 Patent. As Defendants acknowledge, under Rule 12(b)(2), “[t]o

 the extent there are genuine factual disputes . . . presented to the Court, they are resolved in the

 plaintiff’s favor.” Motion at 6; Tom Tom, 893 F. Supp. 2d at 787 (“a ‘district court must accept

 the uncontroverted allegations in the plaintiff's complaint as true and resolve any factual conflicts

 . . . in the plaintiff's favor.’”). Accordingly, Defendants’ motion to dismiss Ontario Ltd should

 be denied.

                                           CONCLUSION

        For the reasons stated herein, Plaintiff respectfully submits that the allegations of

 Plaintiff’s Complaint are legally sufficient, and Defendants’ Motion to Dismiss should be denied.

 With regard to standing, Plaintiff’s allegations of harm to his professional reputation and

 prospects within both the mechanical industry in general, and the spa industry in particular,

 provide two independent bases for denying Defendants’ Motion with respect to all three patents-

 in-suit. Further, Plaintiff’s allegations of deprivation of ownership of the ‘702 and ‘665 Patents

 provide another independent basis to deny Defendants’ Motion with respect to those patents.

 Finally, because Defendants’ factual challenge to Defendant Ontario Ltd’s ownership interest in

 the ‘823 Patent is based on a false affidavit, there is at least a dispute of fact precluding dismissal

 of Ontario Ltd for lack of personal jurisdiction.




                                                     1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 32 of 33 PageID# 211




  Dated: March 29, 2021                    By: _______/s/________________
                                           Charles B. Molster, III Va. Bar No. 23613
                                           LAW OFFICES OF CHARLES B.
                                           MOLSTER, III PLLC
                                           2141 Wisconsin Avenue, N.W., Ste. M
                                           Washington, D.C. 20007
                                           (703) 346-1505
                                           cmolster@molsterlaw.com

                                           Andrew D. Gish (admitted pro hac vice)
                                           GISH PLLC
                                           41 Madison Avenue, Floor 31
                                           New York, NY 10010
                                           (212) 518-7380
                                           andrew@gishpllc.com

                                           Counsel for Plaintiff




                                       1
Case 2:20-cv-00646-RGD-LRL Document 23 Filed 03/29/21 Page 33 of 33 PageID# 212




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 29, 2021, the foregoing was electronically filed with the

 Clerk of the Court using the CM/ECF system, thereby effecting service upon all counsel of

 record through the Notice of Electronic Filing issued by the system.



                                                     _______________/s/__________________
                                                     Charles B. Molster, III




                                                 1
